Citation Nr: 1531348	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-47 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral pes planus.

5.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the bilateral lower extremities.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2013 substantive appeal of the issues of entitlement to service connection for Type II diabetes mellitus and obstructive sleep apnea, the Veteran requested a Board hearing.  In April 2014, the Board remanded those issues so that the hearing could be held.  However, in January 2015, the Veteran submitted correspondence withdrawing his prior hearing request.

Claims requesting service connection for hypertension, peripheral neuropathy, and bilateral pes planus were denied in a May 2012 rating decision, and his claims for service connection for erectile dysfunction and PTSD were denied in a September 2014 rating decision.  The Veteran has appealed those denials.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issues of entitlement to service connection for sleep apnea, erectile dysfunction, and PTSD, and whether new and material evidence has been received to reopen claims for service connection for hypertension, peripheral neuropathy of the bilateral lower extremities, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and there is no competent and credible evidence establishing that he was exposed to herbicides during service.
 
2.  Type II diabetes mellitus was not shown in service or for many years thereafter, and there is no probative evidence suggesting the condition is related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in  July 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records (STRs), service personnel records, and post-service treatment records have been associated with the Veteran's claims file.

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for Type II diabetes mellitus, and that no medical opinion has otherwise been obtained.  However, the evidence does not suggest, and the Veteran does not contend, that diabetes mellitus manifested during service or within the year following discharge, or that it is related to service for reasons other than claimed herbicide exposure.  Moreover, there is no competent and credible evidence that the Veteran was, in fact, exposed to herbicides as alleged, nor is there any competent evidence suggesting his diabetes is otherwise etiologically related to service.  Thus, the Board finds that obtaining a VA examination or opinion on the issue decided herein is not required.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board also acknowledges that the Veteran submitted a letter from the Social Security Administration (SSA) indicating he began receiving disability benefits in March 2013, and that any related records on file with SSA have not been sought.  However, not all medical records or all SSA disability records must be sought,   only those that are relevant to the Veteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word "relevant" superfluous in the statute governing VA's duty to assist.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have  a reasonable possibility of helping to substantiate the Veteran's claim.  Here, the evidence of record does not suggest that the Veteran is in receipt of SSA benefits due to his diabetes, as an examination request that accompanied the letter submitted by the Veteran identifies the conditions of gout, arthritis, hypertension, and knees.  Moreover, the Veteran is not disputing the timing of his initial diagnosis of diabetes.  Rather, resolution of his claim turns on the issue of whether he was exposed to herbicides in service.  Therefore, the Board finds that any outstanding SSA records are not relevant to the claim decided herein and that it is unnecessary to obtain them.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran asserts that he is entitled to service connection for Type II diabetes mellitus based on exposure to herbicides during the Vietnam Era.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Additionally, VA regulations provide that Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board finds that the evidence of record confirms the Veteran has been diagnosed with Type II diabetes mellitus.  VA treatment records reflect an initial diagnosis in 2008, and document treatment for the disease since that time.  With a current disability conceded, the issue before the Board becomes whether the Veteran's diabetes is a result of his military service, to include his alleged exposure to herbicides during the Vietnam Era.

The Veteran has asserted that he was exposed to herbicides while serving aboard the USS Pyro in 1973.  Per his reports, the ship left Vallejo, California, for the Western Pacific in March 1973.  In response to a request from the RO, the Veteran indicated he was exposed to herbicides at some point between June 1973 and August 1973.  He has reported both that the USS Pyro was in Vietnam waters and that it docked in Vietnam on several occasions, including one occasion on which he was left on shore for temporary additional duty (TAD).  The Veteran also asserted that he became ill during that time and was subsequently airlifted from Vietnam to the U.S. Naval Base in Subic Bay, Republic of the Philippines.  

After review of the evidence of record, the Board finds that the Veteran is not entitled to the presumption of herbicide exposure.

The Board acknowledges that the Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal for his service.  However, receipt of those medals is not sufficient evidence of exposure to herbicides under the applicable laws and regulations.  His personnel records confirm that he served aboard the USS Pyro from December 1972 to November 1973, but do not reflect that he set foot in Vietnam.

The RO attempted to confirm the Veteran's reports of herbicide exposure by submitting an inquiry through the Defense Personnel Records Information Retrieval System (DPRIS).  The response received from DPRIS detailed the USS Pyro's 1973 command history, and noted review of its deck logs for the months of June 1973 through August 1973, the exposure dates the Veteran provided.  The command  history confirmed that the USS Pyro departed for the Western Pacific in March 1973, arriving in Subic Bay, Republic of the Philippines, on April 10, 1973.  Subsequent destinations included the Gulf of Tonkin in April 1973, then Hong Kong, Taiwan, and Singapore beginning on June 22, 1973.  From August 28 to August 31, 1973 the ship participated in an exercise in the South China Sea, and on August 31 it returned to Subic Bay.  The ship departed for Guam on September 28, 1973, and subsequently returned to California by way of Hawaii, arriving in Concord, California on October 26, 1973.  Deck logs from June 1973 through August 1973 were noted to concur with the command history, and did not reflect that the ship docked in or transited the inland waters of Vietnam, or that personnel from the ship set foot in Vietnam.  The Board notes that VA has promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents, and that the USS Pyro is not included on that list.  See Training Letter 10-06 (September 2010); see also M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

The Veteran's STRs document treatment aboard the USS Pyro in May 1973 and on August 14, 1973, and also indicate that on September 7, 1973, he was picked up, unconscious, by a Subic ambulance, and transported to the U.S. Naval hospital in Subic Bay, Republic of the Philippines.  An October 1973 hospital admission note indicates the Veteran was still in Subic Bay at that time, and a November 1973 admission note from the Naval Drug Rehabilitation Center (NDRC) in San Diego, California, states that the Veteran had received five days of detoxification at the Naval hospital in Subic Bay, then six more weeks of treatment at the Counseling and Assistance Center (CAAC) in Subic Bay prior to arriving at the NDRC.  The clinician noted that the Veteran had signed Exemption on September 10, 1973 
at the CAAC, and that his last permanent duty station had been the USS Pyro.     His personnel records confirm that timeline, and reflect a transfer, for duty characterized as "RECTAD," to the U.S. Naval Base in Subic Bay on September 10, 1973.  His service records from the Vietnam Era document no other TAD.

The Board finds the Veteran's service records and the DPRIS response to be significantly more probative than his assertions regarding his whereabouts during 1973.  The Board also notes that the Veteran has not identified a specific port or location in Vietnam when asserting that the USS Pyro docked there on occasion  and once left him behind, that his description of circumstances concerning his documented stay in Subic Bay for detoxification and treatment (i.e. being airlifted from Vietnam) is not consistent with his service, and that he has both pointed to   the information in his personnel records to establish his claim and asserted that     the information in those records is incorrect.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In short, the Board finds the most probative evidence of record reflects that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era, and that he is not, therefore, entitled to the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).  

The Board also finds that service connection for diabetes as a chronic disability under 38 C.F.R. § 3.309(a) is not warranted, as the medical evidence of record indicates that diabetes was diagnosed in 2008, more than 15 years after his discharge from service.  The Veteran has not contended otherwise.

Although the Veteran is not entitled to the foregoing regulatory presumptions of service connection, the Board must still evaluate whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran's STRs are negative for complaints or findings pertaining to diabetes and, as already discussed, the clinical evidence of record indicates that he was first diagnosed with diabetes in 2008.  Moreover, none of the medical evidence of record even suggests that the Veteran's diabetes is in any way related to service.  Accordingly, the Board finds that service connection on a direct basis is not warranted.

In summary, there is no competent and credible evidence of diabetes in service or within one year following discharge from service, no competent and credible evidence of service in Vietnam or exposure to herbicides in service, and no competent evidence suggesting the Veteran's diabetes is otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and it is denied.

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for Type II diabetes mellitus is denied.


REMAND

The Board finds that additional development is necessary prior to appellate review of the remaining claims on appeal.

Regarding the claim for service connection for sleep apnea, the Veteran was afforded a VA examination in September 2011.  During the examination, he indicated he had experienced apnea while on active duty.  His wife reported that he had snored and stopped breathing while sleeping since 1984.  The examiner opined that the Veteran's obstructive sleep apnea was not related to service but, rather, to his post-service weight.  In support of her opinion, she explained that the Veteran currently weighed 405 pounds, while in-service examinations in August 1973 and May 1975 showed weights of 170 pounds and 183 pounds, respectively.  She also noted that his STRs were silent for treatment related to sleep apnea, that sleep apnea was first identified during a VA hospital admission in 2008, and that his in-service performance records did not document the inability to stay awake during the day that was documented post-service.  However, a service record dated June 1990 indicates the Veteran weighed 208 pounds at that time-a significant increase   from the in-service weights cited by the VA examiner.  Additionally, it is unclear whether the examiner considered the Veteran's assertion that his sleep apnea was related to a documented in-service lung abscess, as well as his wife's assertions  that he has exhibited symptoms of apnea at least since the 1980s, in issuing her opinion.  Finally, the Board notes that the Veteran has submitted a May 2015 medical opinion from a private provider who stated that, while he agreed that obesity was a contributing factor to obstructive sleep apnea, it was not the sole cause in the Veteran's case.  He opined that the Veteran's sleep apnea was as likely as not related to his psychiatric conditions.  However, although a claim for service connection for PTSD is on appeal, the Veteran is not currently service-connected for a psychiatric condition.  In view of the foregoing, the Board finds that an additional medical opinion would aid in adjudication of the claim.

The Board next turns to the issues of erectile dysfunction and PTSD, and      whether new and material evidence has been received to reopen claims for     service connection for hypertension, peripheral neuropathy of the bilateral lower extremities, and bilateral pes planus.  The Veteran's hypertension, peripheral neuropathy, and bilateral pes planus claims were denied in a May 2012 rating decision, and his claims for service connection for erectile dysfunction and PTSD were denied in a September 2014 rating decision.  His notice of disagreement with the RO's denial of the hypertension, peripheral neuropathy, and bilateral pes planus claims was received in April 2013.  In October 2014, he submitted a notice of disagreement with the RO's denial of the erectile dysfunction and PTSD claims.  However, a statement of the case (SOC) that addresses those issues has not yet been provided.  Accordingly, the Board finds that remand of the claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of  the case, concerning the issues of service connection for erectile dysfunction and PTSD, and whether new and material evidence has been received to reopen claims     for service connection for hypertension, peripheral neuropathy of the bilateral lower extremities, and bilateral pes planus, so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

2.  Send the claims file to a VA physician to obtain an opinion on whether the Veteran's obstructive sleep apnea is related to service.  If an additional examination is deemed necessary to respond to the question posed, one should be scheduled.  Following review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea arose during service or is otherwise related to service, to include the lung abscess diagnosed in October 1973.  In issuing the opinion, the physician should discuss the significance, if any, of the Veteran's wife's report that he exhibited symptoms of snoring and stopping breathing as early as 1984, and the Veteran's weight gain over the course of his period of service, demonstrated by the weight documented in a June 1990 administrative service record.  The examiner should explain the medical basis for the conclusion reached.

3.  After completing the requested action in item 2 above, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for obstructive sleep apnea.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


